Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim objection
Claims 3 and 9 are objected to because of the following informalities: “X represents a hydrogen atom or a non-metal atom of…” should read “X represents a non-metal atom of …”, because hydrogen does not form a double bond. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Formulae as set forth in paragraph [0026] and Table 1 of present specification, wherein m and n are an integer of 1, does not reasonably provide enablement for Formula (I) as instantly claimed, wherein m and n represent an integer of 1 or more. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The breadth of the claim, "m and n represent an integer of 1 or more", is inclusion of any integer of 1 and more than 1; where such breadth necessarily includes infinite species having viable numbers of structure unit of A1-E3 and A2-E4. One of ordinary skill in the art would not reasonably be able to select suitable length of the groups from an infinitely large group to make the invention with a reasonable expectation of success. Furthermore, the predictability of the invention by selecting suitable number of structure units from an infinitely large number of groups would be unknown to one of ordinary skill; species of different number of structure units selected from more than 1 may adversely affect the nature and functionality of the invention. No teachings, additional direction, and/or comprehensive examples are provided by the inventor to enable one of ordinary skill in the art without undue experimentation to select a number of structure units more than 1 to make the invention. Claims 2-19 are also rejected for depending from claim 1. 
Claims 1 and 2  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Formulae as set forth in paragraph [0026] and Table 1 of present specification, wherein G1, G2, A1 and A2 each independently represent an aromatic ring or a cycloalkane ring having 6 carbon atoms, does not reasonably provide enablement for Formula (I) as instantly claimed, wherein the carbon atoms of the aromatic ring or cycloalkane ring is 6 or more. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The breadth of the claim, "6 or more", is inclusion of any integer of 6 and more than 6; where such breadth necessarily includes infinite species having viable numbers of carbon numbers in aromatic or cycloalkane ring. One of ordinary skill in the art would not reasonably be able to select aromatic ring or cycloalkane ring from an infinitely large group to make the invention with a reasonable expectation of success. Furthermore, the predictability of the invention by selecting suitable aromatic or cycloalkane rings from an infinitely large number of ring structures would be unknown to one of ordinary skill; species of different number of carbon atoms in the ring structures selected from more than 6 may adversely affect the nature and functionality of the invention. No teachings, additional direction, and/or comprehensive examples are provided by the inventor to enable one of ordinary skill in the art without undue experimentation to select a carbon atoms more than 6 to make the invention. Claims 3-19 are also rejected for depending from claims 1 and 2. 
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Formulae as set forth in paragraph [0026] and Table 1 of present specification, does not reasonably provide enablement for Formula (I) as instantly claimed, wherein Sp1 and Sp2 each independently represent a divalent linking group. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The breadth of the claim, "a divalent linking group”, is inclusion of any divalent group; where such breadth necessarily includes infinite species of divalent group. One of ordinary skill in the art would not reasonably be able to select a linking group from an infinitely large group to make the invention with a reasonable expectation of success. Furthermore, the predictability of the invention by selecting suitable linking group from an infinitely large number of groups would be unknown to one of ordinary skill; species of different linking groups may adversely affect the nature and functionality of the invention. No teachings, additional direction, and/or comprehensive examples are provided by the inventor to enable one of ordinary skill in the art without undue experimentation to select a linking group other than alkylene, alkenylene or alkynylene group to make the invention. Claims 2-19 are also rejected for depending from claim 1. 
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Formulae as set forth in paragraph [0026 ] and Table 1 of present specification, does not reasonably provide enablement for Formula (I) as instantly claimed, wherein L1 and L2 each independently represent a monovalent group.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The breadth of the claim, "a monovalent group “, is inclusion of any monovalent group; where such breadth necessarily includes infinite species of monovalent group. One of ordinary skill in the art would not reasonably be able to select a monovalent group from an infinitely large group to make the invention with a reasonable expectation of success. Furthermore, the predictability of the invention by selecting suitable terminal monovalent group from an infinitely large number of groups would be unknown to one of ordinary skill; species of different linking groups may adversely affect the nature and functionality of the invention. No teachings, additional direction, and/or comprehensive examples are provided by the inventor to enable one of ordinary skill in the art without undue experimentation to select a monovalent group other than the terminal groups as set forth in the present specification to make the invention. Claims 2-19 are also rejected for depending from claim 1. 
Claims 3 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Formulae as set forth in paragraph [0042] of present specification, wherein m and n are an integer of 1, does not reasonably provide enablement for Formula (II) as instantly claimed, wherein m and n represent an integer of 1 or more. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The breadth of the claim, "m and n represent an integer of 1 or more", is inclusion of any integer of 1 and more than 1; where such breadth necessarily includes infinite species having viable numbers of structure unit of A1-E3 and A2-E4. One of ordinary skill in the art would not reasonably be able to select suitable length of the groups from an infinitely large group to make the invention with a reasonable expectation of success. Furthermore, the predictability of the invention by selecting suitable number of structure units from an infinitely large number of groups would be unknown to one of ordinary skill; species of different number of structure units selected from more than 1 may adversely affect the nature and functionality of the invention. No teachings, additional direction, and/or comprehensive examples are provided by the inventor to enable one of ordinary skill in the art without undue experimentation to select a number of structure units more than 1 to make the invention. Claims 15-19 are also rejected for depending from claim 3. 
Claims 3 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Formulae as set forth in paragraph [0042] of present specification, wherein G1, G2, A1 and A2 each independently represent an aromatic ring or a cycloalkane ring having 6 carbon atoms, does not reasonably provide enablement for Formula (I) as instantly claimed, wherein the carbon atoms of the aromatic ring or cycloalkane ring is 6 or more. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The breadth of the claim, "6 or more", is inclusion of any integer of 6 and more than 6; where such breadth necessarily includes infinite species having viable numbers of carbon numbers in aromatic or cycloalkane ring. One of ordinary skill in the art would not reasonably be able to select aromatic ring or cycloalkane ring from an infinitely large group to make the invention with a reasonable expectation of success. Furthermore, the predictability of the invention by selecting suitable aromatic or cycloalkane rings from an infinitely large number of ring structures would be unknown to one of ordinary skill; species of different number of carbon atoms in the ring structures selected from more than 6 may adversely affect the nature and functionality of the invention. No teachings, additional direction, and/or comprehensive examples are provided by the inventor to enable one of ordinary skill in the art without undue experimentation to select a carbon atoms more than 6 to make the invention. Claims 15-19 are also rejected for depending from claim 3. 
Claims 3 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Formulae as set forth in paragraph [0042] of present specification, does not reasonably provide enablement for Formula (I) as instantly claimed, wherein Sp1 and Sp2 each independently represent a divalent linking group. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The breadth of the claim, "a divalent linking group”, is inclusion of any divalent group; where such breadth necessarily includes infinite species of divalent group. One of ordinary skill in the art would not reasonably be able to select a linking group from an infinitely large group to make the invention with a reasonable expectation of success. Furthermore, the predictability of the invention by selecting suitable linking group from an infinitely large number of groups would be unknown to one of ordinary skill; species of different linking groups may adversely affect the nature and functionality of the invention. No teachings, additional direction, and/or comprehensive examples are provided by the inventor to enable one of ordinary skill in the art without undue experimentation to select a linking group other than alkylene, alkenylene or alkynylene group to make the invention. Claims 15-19 are also rejected for depending from claim 3. 
Claims 3 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Formulae as set forth in paragraph [0042] of present specification, does not reasonably provide enablement for Formula (I) as instantly claimed, wherein L1-L4 each independently represent a monovalent group.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The breadth of the claim, "a monovalent group “, is inclusion of any monovalent group; where such breadth necessarily includes infinite species of monovalent group. One of ordinary skill in the art would not reasonably be able to select a monovalent group from an infinitely large group to make the invention with a reasonable expectation of success. Furthermore, the predictability of the invention by selecting suitable terminal monovalent group from an infinitely large number of groups would be unknown to one of ordinary skill; species of different linking groups may adversely affect the nature and functionality of the invention. No teachings, additional direction, and/or comprehensive examples are provided by the inventor to enable one of ordinary skill in the art without undue experimentation to select a monovalent group other than the terminal groups as set forth in the present specification to make the invention. Claims 15-19 are also rejected for depending from claim 3. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki et al (JP 2013253041, of record, ‘041 hereafter).
Regarding claims 1 and 4-8, ‘041 discloses an optical film polymerized from a polymerizable liquid crystal composition comprising a polymerizable liquid crystal compound and a compound represented by following chemical formula ([0003], [0008]-[0009], [0054]-[0056], Table 2, Comparative Examples 22-24, compound I-3 and compound  I-3-3):

    PNG
    media_image1.png
    146
    536
    media_image1.png
    Greyscale

The formula reads upon instantly claimed formula (I) as recited in the present claim 1. ‘041 also discloses that the optical film can be an optically anisotropic film and can be used to make a polarizing film and an image display ([0001], [0003], [0009]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al (US 2015/0175564, of record, ‘564 hereafter) as evidenced by Aoki et al (JP 2013253041, of record, ‘041 hereafter).
Regarding claims 1-19, ‘564 discloses an optical anisotropic film polymerized from a polymerizable liquid crystal composition comprising a polymerizable liquid crystal compound represented by following chemical formula ([0010]-[0011], [0194]-[0203], [0211]-[0221], Example 1, Synthesis of compound 1, and Example 9):

    PNG
    media_image2.png
    226
    1317
    media_image2.png
    Greyscale

The formula reads upon instantly claimed polymerizable liquid crystal compound as recited in the present claimed 3 and 9. ‘564 does not expressly set forth the composition also contains a compound represented by formula (I) as recited in the present claim1. However, ‘564 discloses that the compound 1 is formed from an intermediate A represent by following chemical formula ([0212]):

    PNG
    media_image3.png
    179
    886
    media_image3.png
    Greyscale

The intermediate A forms an anhydrite as a by-product during the synthesis process of making intermediate B ([0218]), which is known in the art and evidenced by ‘041 ([0054]-[0056], Compound  I-3-3). The chemical structure of the anhydrite reads upon chemical formula (I) as recited in the claim 1, and also satisfying limitations as recited in the present claim 2 with G1 and G2 being cycloalkane having 6 carbon atoms. ‘564 also discloses that the optically anisotropic film can be used to make a polarizing film and an image display ([0194]-[0203], [0796]-[0802]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUIYUN ZHANG/Primary Examiner, Art Unit 1782